Citation Nr: 1035678	
Decision Date: 09/21/10    Archive Date: 09/28/10

DOCKET NO.  08-36 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri



THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for hepatitis B.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from September 1965 to June 
1968.   

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 2008 rating decision of the VA RO 
in St. Louis, Missouri.

The Veteran originally filed a claim for hepatitis in August 
1968.  The RO denied the claim in November 1968.  The Veteran did 
not appeal the decision and it became final.  38 C.F.R. §§ 
20.302(a), 20.1103.  The Board must address the issue of whether 
new and material evidence has been received because it determines 
the Board's jurisdiction to reach the underlying claim and to 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  

In the Veteran's substantive appeal, he requested a personal 
hearing before the Board to be held at his local RO.  The Veteran 
subsequently withdrew his request in December 2008 and January 
2009.  As such, there are no outstanding hearing requests of 
record.  38 C.F.R. § 20.704(e).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

As noted in the Introduction, the claim for hepatitis was 
originally denied in November 1968.  The Veteran did not appeal 
the decision and it became final.  38 C.F.R. §§ 20.302(a), 
20.1103.  Thus, the Board must first address the issue of whether 
new and material evidence has been submitted because it 
determines the Board's jurisdiction to reach the underlying claim 
and to adjudicate the claim de novo.  See Barnett, supra.   

Considering the present posture of the case, a Remand is 
necessary in order for the RO to first comply with the notice 
requirements outlined in Kent v. Nicholson, 
20 Vet. App. 1 (2006), which held that VA must notify a claimant 
of the evidence and information that is necessary to reopen the 
claim and must notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought (i.e. service 
connection).  In that regard, the United States Court of Appeals 
for Veterans Claims (Court) noted that VA's obligation to provide 
a claimant with notice of what constitutes new and material 
evidence to reopen a service-connection claim may be affected by 
the evidence that was of record at the time that the prior claim 
was finally denied.  The Court further stated that the Veteran's 
Claims Assistance Act of 2000 (VCAA) requires, in the context of 
a claim to reopen, the Secretary to look at the bases for the 
denial in the prior decision and to respond with a notice letter 
that describes what evidence would be necessary to substantiate 
that element or elements required to establish service connection 
that were found insufficient in the previous denial.

The Veteran contends that he was diagnosed with viral hepatitis 
within 30 days of his discharge from service and thus, according 
to his research and what he has been told, it must have first 
manifested in service.  The claim was previously denied in 
November 1968 on the basis that hepatitis, including hepatitis B, 
was not found during service or upon current examination, i.e. no 
injury or disease in service or a current disability.  

The failure to provide notice of what constitutes material 
evidence would generally be the type of error that has the 
natural effect of producing prejudice because it would constitute 
a failure to provide the Veteran notice of a key element of the 
evidence necessary to substantiate his claim to reopen.  Id. at 
10.  Without such notice, the Veteran is deprived of an 
opportunity to participate in the adjudication process because he 
did not know what evidence was needed to reopen his claim (in-
service injury or disease and a current diagnosis of hepatitis 
B).  Id.  

Accordingly, this case must be remanded to comply with the law as 
to development of the record.  The RO/AMC is directed to the 
specific development instructions delineated in the numbered 
paragraphs below.  

1. The RO/AMC will advise the Veteran of 
what evidence would substantiate his 
petition to reopen his claim of service 
connection for hepatitis B, first denied in 
a November 1968 rating decision.  Apart 
from other requirements applicable under 
the VCAA, the RO/AMC will comply with the 
Kent ruling, and advise the Veteran of the 
evidence and information necessary to 
reopen and substantiate the claim.  The 
RO/AMC will also comply with any directives 
of the Veterans Benefits Administration and 
advise the claimant of the elements 
required to establish service connection 
found insufficient in the previous denial.  
Note: the Veteran's claim was denied in 
November 1968 as there was no evidence of 
hepatitis B in service or any current 
disability.  

2.  The RO/AMC should also give the Veteran 
another opportunity to present information 
and/or evidence pertinent to the claim on 
appeal, to include providing new VA Forms, 
VA 21-4142, Authorization and Consent to 
Release Information to VA, if necessary.  
The agency of original jurisdiction should 
take efforts to obtain any identified 
documents available.  All responses to the 
request for records must be clearly 
delineated in the claims folder.

3.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO/AMC 
should readjudicate the claim on appeal in 
light of all pertinent evidence and legal 
authority.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

